EXHIBIT7.1 Calculation of ratio of earnings to fixed charges $ million Pre-tax income from continuing operations before income from equity investees ) Total fixed charges Distributed income from equity investees Interest capitalised ) Total earnings Interest expensed and capitalised Interest within rental expense Total fixed charges Ratio of earnings to fixed charges For the purposes of the table above, earnings consist of pre-tax income from continuing operations (before adjustment for non-controlling interest) plus fixed charges (excluding capitalised interest) less undistributed income of joint ventures and associates. Fixed charges consist of expensed and capitalised interest (excluding accretion expense) plus interest within rental expenses (for operating leases) E1ADDITIONAL INFORMATION SHELL ANNUAL REPORT AND FORM 20-F 2016
